DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments/arguments filed on Oct 08, 2021. The claims 27-46 are pending for examination.
Claims: 1-26 (canceled)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Response to Argument
Applicant’s arguments filed on Oct 08, 2021 with regards to rejection of claim 27-46 have been fully considered and they are found to be persuasive. 
In applicant’s remarks, on pages 9-11, applicant argues that Doherty does not teach claim 1, especially in the portion of claim 1, “identifying a plurality of physical data centers in which a template instance of the specified template is stored, wherein the 
deleting, from each of the identified physical data centers wherein the stored template instance from the physical memory in the physical data center.
updating a data structure storing an association between the specified template and the template instance by removing the association”.
In response of applicant's argument, a new ground of rejection is applied over Childers Jr (US 2013/0290952A1), in view of Brower (US 2010/0205604 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Childers Jr (US 2013/0290952A1), in view of Brower (US 2010/0205604 A1).
Regarding claim 27,
Childers teaches, a method in a computing system for managing the geographic distribution of instances of a template recording a past state of a virtual computing environment, the method comprising (see fig. 1-2, and abstract): 
There are plurality (i.e. list) of templates displaying to a user’s computer and the user has to select particular one among multiple templates, Note: indicating version 306 refer as uniquely identified template.)
in response to the receiving of the user input specifying the template to be deleted (see fig. 3 (#312), and para [0037] copy of the template (i.e. template instance) to be deleted.): 

Childers does not explicitly teach, 
in response to the receiving of the user input specifying the template to be deleted: identifying a plurality of physical data centers in which a template instance of the specified template is stored, wherein the template instance is a copy of the specified template that was previously created a physical memory in that physical data center;
deleting, from each of the identified physical data centers wherein the stored template instance from the physical memory in the physical data center.
updating a data structure storing an association between the specified template and the template instance by removing the association.

In analogous art, Brower teaches, 
in response to the receiving of the user input, identifying a plurality of physical data centers in which a template instance of the specified template is stored (see fig. 7 (#716), and para [0065], the template is stored in the database.
Note: There are a plurality of databases, and the databases 124 [i.e. identifying] are equating as a plurality of data centers, and; the user selects a particular template instance application (para [0046] and [0049]), and;
 the framework app is an administrative system (located in the memory of the server), that executes operation based on the user’s input request [i.e. response from the system]  (see also [0062]).
 wherein the template instance is a copy of the specified template that was previously created a physical memory in that physical data center (see fig. 8 (# 822), and para [0068] line 1-4, the start an instance command causes the framework [i.e. administrator of memory 112] to start a fully functional instance of an application. (an application is a part of template). Note: A template instance is a copy of an original template/software [abstract and 0039].)
deleting, from each of the identified physical data centers wherein the stored template instance from the physical memory in the physical data center (see para [0069] the decision is made whether to delete an instance from the particular memory 102.); and 
updating a data structure storing an association between the specified template and the template instance by removing the association (see para [0069] removing a non-constant data associated with the instance from the file system,  if other instances of the application exist, and para [0070] the adjusts the namespace of the instance of the application so calls to non-constant data refer to the resolved path (i.e. data file system is updated),
 note: Adjusting means updating, and a namespace is associated with the Global file system, and the file located in the original path that is updated [remapped and redirected file system], that means updating a data structure [0057]-[0058] ).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with deleting, the stored template instance of Brower. A person of ordinary skill in the art would have been motivated to do this to access a multiple copies of software applications from a same software application over multiple hardware devices as well as update/replace a new software into existing/old software in order to improve a service such as redirect/remapped file system for faster path or avoiding conflict existing/old instance (Browser: [abstract] and [0040], [0048]). 

Regarding claim 29,
Childers teaches, 
a method in a computing system for recording a current state of a virtual computing environment, the method comprising (see abstract):
receiving user input selecting one of the listed existing templates, the selected existing template referring to a first template instance (see para [0006]); and 
causing the selected template to refer to the second template instance rather than the first template instance (see para [0006] and [0037] There are plurality (i.e. list) of templates displaying to a user’s computer and the user has to select particular one among multiple templates.)

in response to the receiving, persistently storing a second template instance capturing the current state of the virtual computing environment (see para [0035]).

Childers does not explicitly teach, presenting a list of existing templates recording a past state of the virtual computing environment wherein each template is store persistently.
In analogous art, Brower teaches, 
presenting a list of existing templates recording a past state of the virtual computing environment wherein each template is store persistently (see para [0065] the template is stored into memory.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with deleting, from each of the identified physical data centers wherein the stored template instance of Brower. A person of ordinary skill in the art would have been motivated to do this to access a multiple copies of software applications from a same software application over multiple hardware devices as well as update/replace a new software into existing/old software in order to improve a service such as redirect/remapped file system for faster path or avoiding conflict existing/old instance (Browser: [abstract] and [0040], [0048]).

Regarding claim 30,

Childers further teach, wherein, at the time the user input is received, the selected existing template referring to both a first template instance at a first data center and a third template instance at a second data center (see para [0006] and [0037]), and 
wherein persistently storing the second template instance comprises persistently storing the second template instance at the first data center, the method further comprising (see para [0035], and [0037]): 
persistently storing a fourth template instance at the second data center, and causing the selected template to refer to the fourth template instance as well as the second template instance (see para [0037]-[0038] list of templates).  

Regarding claim 31,
Childers and Brower teach claim 29,
Childers further teaches, comprising formulating the fourth template instance by: 
copying the second template instance (see para [0006]-[0007]); and in the copy, substituting for each of one or more region-specific resources suited to the first data center a corresponding region-specific resource suited to the second data center (see para [0037]).  

Regarding claim 33,
Childers teaches,
One or more computer memories collectively containing a template instances table data structure, the data structure comprising (see abstract): 

information identifying a template recording a particular past state of a virtual computing environment, the template comprising a state for each of a plurality of virtual machines specified for the virtual computing environment (see para [0010] The virtualization infrastructure at each cloud region may include one or more of a physical data processing machine, virtual machine, networking device, switch, router, firewall, storage device, or other data processing function.)
 and information identifying a physical data center in which an instance of data constituting the identified template has been replicated (see para [0015] a copy request indicating one of plural virtual machine templates to copy from a selected source region to a selected destination region among plural cloud regions and [0025] one physical data center location. For many service providers, a cloud region is considered to be either a single physical data center or a collection of physical data center located within a certain geographical distance from each other.)

Regarding claim 34,
Childers and Brower teach claim 33,
Childers teaches, wherein at least two of the entries contain information identifying the same template (see para [0038] Corresponding template service 126B at the cloud control server 122B in region 2 performs the same checksum 214 on the stored template.).

Regarding claim 35,

Childers teaches, wherein each entry of the data structure further comprises:
 information usable to access in the identified physical data center the instance of data constituting the identified template that has been replicated in the identified physical data center (see para [0026] a cloud provider offered services in Boston and San Francisco, and could provide customers with access to both the Boston and San Francisco cloud regions.)

Regarding claim 36,
Childers and Brower teach claim 33,
Childers teaches, wherein each entry of the data structure further comprises: information identifying a version of the data constituting the identified template (see para [0037] a list of templates 304 for the customer name 302, indicating version 306, region 308.)
Regarding claim 37,
Childers teaches, a hardware networking component conveying a user interface data structure, the data structure comprising: information directing the presentation of a list of existing templates each stored persistently (see para [0006])
information directing the presentation of one or more controls usable to select one of the listed existing templates as an existing template that is to be replaced by a new template recording a current state of a virtual computing environment, such that, upon receipt, the information comprising the data structure is usable to facilitate specification 

Regarding claim 38,
Childers teaches, one or more computer memories collectively storing contents configured to cause a computing system to perform a method for recording a current state of a virtual computing environment, the method comprising (see abstract): 
accessing an indication of an existing template stored persistently (see para [0035]); and 
persistently storing a distinguished template capturing the current state of the virtual computing environment in place of the indicated existing template (see para [0035])
Regarding claim 39,
Childers teaches, one or more computer memories collectively containing a reference data structure, the data structure comprising (see abstract): 
a reference to a persistently stored first template recording a first state of a first virtual computing environment (see para [0010])
Childers fails to teach,
such that, up to a time when the first template is replaced with a second template recording a second state of a second computing environment, the reference refers to the to the first template and can be used to instantiate a new virtual computing environment based on the first template, and such that, after the time when the first template is replaced with the second template, the reference refers to the second 
In analogous art, Brower teaches, 
such that, up to a time when the first template is replaced with a second template recording a second state of a second computing environment, the reference refers to the to the first template and can be used to instantiate a new virtual computing environment based on the first template, and such that, after the time when the first template is replaced with the second template, the reference refers to the second template and can be used to instantiate a new virtual computing environment based on the second template (see para [0037] monitoring times, particular application runs at multiple time.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with presenting a list of existing templates of Browser. A person of ordinary skill in the art would have been motivated to do this to monitor an application (Browser: [0038]).


Regarding claim 40,
Childers and Brower teach claim 39, 
Childers further teaches, wherein the second virtual computing environment is distinct from the first virtual computing environment (see para [0026] cloud provider offered services in Boston and San Francisco, and could provide customers with access to both the Boston and San Francisco cloud) 
Regarding claim 43,
Childers and Brower teach claim 39, 
Childers fail to teach, wherein the reference is a URL.
In analogous art, 
Brower teaches, wherein the reference is a URL (see para [0062] command requests may be generated using a web browser.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with wherein the reference is a URL of Brower. A person of ordinary skill in the art would have been motivated to do this to migrates virtual machines from one host computer to another in order to monitors resource usage on different host computers (Brower: [abstract]).

Regarding claim 44, 45, 46,
Childers and Brower teach claim 39, 
Childers further teaches, wherein the reference identifies a particular location in a particular memory at which the template is stored (see para [0025] Boston cloud region and San Francisco could region are physical data centers.)

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Childers Jr (US 2013/0290952A1), in view of Brower (US 2010/0205604 A1), and further in view of Suryanarayanan (US 2015/0019733A1).
Regarding claim 32,
Childers and Brower teach claim 29,
Childers and Brower fail to teach,
further comprising: at a time before the storing, receiving a first request to dereference a reference to the existing template selected by the received user input; in response to the first request, identifying the first template instance; at a time after the storing, receiving a second request to dereference the reference; and in response to the second request, identifying the second template instance.  

In analogous art, Suryanarayanan teaches, 
at a time before the storing, receiving a first request to dereference a reference to the existing template selected by the received user input (see para [0043] request for additional instance.); 
in response to the first request, identifying the first template instance; at a time after the storing, receiving a second request to dereference the reference (see para [0043] additional instance is a second template); and in response to the second request, identifying the second template instance (see para [0043]) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with Brower further with a first template .

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Childers Jr (US 2013/0290952A1), in view of Brower (US 2010/0205604 A1), and further in view of Mattson (US 9, 799, 086 B1).
Regarding claim 41,
Childers and Brower teach claim 39, 
Childers and Brower fail to teach, wherein the reference is a numerical identifier.  
In analogous art, Mattson teaches, 
wherein the reference is a numerical identifier (see col. 4 line 28-44, storing the plurality of different financial databases 113a-113c into the memory, each different financial database comprising numerical data and textual identifiers, processing the numerical data and textual identifiers from the plurality of different financial databases.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with Brower further the reference is a numerical identifier of Mattson. A person of ordinary skill in the art would have been motivated to do this to store numerical and textual data into different financial database (Mattson: [abstract]) 

Regarding claim 42,
Childers and Brower teach claim 39, 
Childers and Brower fail to teach,
 wherein the reference is a textual identifier.  
In analogous art, 
Mattson teaches, wherein the reference is a textual identifier (see col. 4 line 28-44, storing the plurality of different financial databases 113a-113c into the memory, each different financial database comprising numerical data and textual identifiers, processing the numerical data and textual identifiers from the plurality of different financial databases.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with Brower further the reference is a numerical identifier of Mattson. A person of ordinary skill in the art would have been motivated to do this to store numerical and textual data into different financial database (Mattson: [abstract]) 

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Childers Jr (US 2013/0290952A1), in view of Brower (US 2010/0205604 A1), and further in view of Skirpa (US 2012/0010995A1)
Regarding claim 28,
Childers and Brower teach claim 27,

Perry and Brower fail to teach, 
a hardware networking component conveying a user interface data structure, the data structure comprising: 
information directing the presentation of a visual indication of a template recording a past state of a virtual computing environment; 
information directing the presentation of visual indications of each of a plurality of geographic locations; and  -3- 64710-8007.US03/144725577.1Application No.: Not Yet AssignedDocket No.: 064710-8007.USO3 
Preliminary Amendment under 37 CFR 1.115 information directing the presentation of one or more controls usable to select any among the presented visual indications of each of a plurality of geographic locations as geographic locations in which the indicated template is to be maintained, such that, upon receipt, the information comprising the data structure is usable to facilitate specification by a user of geographic locations at which the indicated template is to be maintained.  

In analogous art, Skirpa teaches, 
information directing the presentation of a visual indication of a template recording a past state of a virtual computing environment (see para [0145] The indication may take one of many forms. For example, the indication maybe a visual indication to identify an area of the webpage as presented by the user device. The visual indication may include one or more of highlighting the area, visually altering the area.); 

Preliminary Amendment under 37 CFR 1.115 information directing the presentation of one or more controls usable to select any among the presented visual indications of each of a plurality of geographic locations as geographic locations in which the indicated template is to be maintained, such that, upon receipt, the information comprising the data structure is usable to facilitate specification by a user of geographic locations at which the indicated template is to be maintained (see para [0145]).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an updating data structure by deleting old version of template of Childers with Brower further with visual indications of each of a plurality of geographic locations of Skirpa. A person of ordinary skill in the art would have been motivated to do this to distribute a content to the endpoint (Skirpa: [0003])

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Application/Control Number: 13/749,855 Page 18 Art Unit: 2457 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443